[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Queen v. Wood Cty. Bd. of Revision, Slip Opinion No. 2015-Ohio-3821.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3821
   QUEEN ET AL., APPELLEES, v. WOOD COUNTY BOARD OF REVISION ET AL.,
                                     APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Queen v. Wood Cty. Bd. of Revision, Slip Opinion
                                No. 2015-Ohio-3821.]
Taxation—Real-property valuation—Board of Tax Appeals’ decision vacated and
        cause remanded for consideration in light of Ginter v. Auglaize Cty. Bd.
        of Revision.
(No. 2013-1828—Submitted September 18, 2014—Decided September 23, 2015.)
              APPEAL from the Board of Tax Appeals, No. 2013-2762.
                                 __________________
        Per Curiam.
        {¶ 1} The decision of the Board of Tax Appeals is vacated and the cause is
remanded for further proceedings in light of Ginter v. Auglaize Cty. Bd. of
Revision, Slip Opinion No. 2015-Ohio-2571.
                                                                        Decision vacated
                          SUPREME COURT OF OHIO




                                                        and cause remanded.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             _________________
       Rich & Gillis Law Group, L.L.C., Kelly A. Gorry, and James R. Gorry,
for appellants.
                             _________________




                                     2